This is an action to recover the value of services rendered by the plaintiff to the testatrix of the defendant under a contract, as alleged, that the said testatrix would provide compensation for the plaintiff in her will, if she remained with her until she married.
There was a verdict and judgment for the plaintiff, and the defendant appealed.
We are of opinion, under the liberal construction of pleadings, which prevails with us, that the complaint is sufficiently comprehensive to cover a contract made after the plaintiff began to live with the testatrix of the defendant; and with this question eliminated, the controversy resolves itself into one of fact, which has been settled by the verdict of the jury upon competent evidence.
No error.